Me. Justice "Wole
delivered the opinion of the court.
The complaint in this case was presented on October 9, 1911, and alleged in substance that a rural farm of 130. acres of land, situated in the ward of Indiera Baja of Marieao, recorded in the registry in the name of Inocencia Cuascn y Montaz, Manuel Arán Cnascú, and Agripina Aran Cuascn, was attached by Francisco Rivera, collector of internal revenue of Marieao, and sold on October 14, 1907, at public auction to the defendant, Alejandrina Blanco, for the sum of $600,'which was the best offer made. It was alleged that the attachment of this farm for the payment of taxes, as well as the sale of the same, in public auction, was made by the collector of internal revenue without complying with the requisites of law, illegally and working in conjunction and in conspiracy with Alejandrina Blanco Ramirez, Emilio Arán Cuascú, her husband, and the other tenants in common of the land; and it was prayed in the prayers of the complaint that the attachment proceedings begun by The People of Porto Rico against the delinquent taxpayer, Manuel Arán, for the payment of taxes, should be declared null and void and without any legal effect; that the attachment, auction and sale of the property of 130 acres for the payment of $141.58, attached and sold by said collector in public auction, should be declared null and void, and also the certificate of sale pf the said property issued by said collector ordering the cancellation of the record in the Registry of Property of San G-ermán.
The defendants answered the said complaint denying the essential facts thereof, and also filing new matter alleging res adjudicate/, and other defenses in this matter, and also prescription.
The trial court found that the complainant failed to make *52out Ms ease, totally failing to prove a conspiracy, and more especially found that the defense of res acljudicata had been fully justified.
At the trial of the case to prove their plea of res adjudí-cala the defendants presented as evidence the complaint, answer, opinion, and judgment, filed in suit No. 2967 of the District Court of Mayagüez in the year 1910 in a suit prosecuted by Alejandrina Blanco against Agustín Hernandez Mena, the complainant and appellant in the present suit, and against Manuel, Francisco, Agripina Clotilde, and Emilio Arán y Cuascú, in a real action about real property and the nullity and cancellation of a mortgage.
In the complaint in said case No. 2967 Alejandrina Blanco, who was then the complainant, among other things substantially alleged as follows: That the complainant, Alejandrina Blanco, was the owner in full proprietorship aiid was in possession of a piece of property or estate situated in the ward of ludiera Baja of Maricao, composed of 130 acres, which was described in the complaint at length; that said land was obtained by the complainant, Alejandrina Blanco,- by purchase, at a public sale, for taxes, in Porto Rico, on October 14, 1907, before the collector of internal revenue of Maricao, Francisco Rivera, and that such land appears recorded on folio 193 of volume 16 of the Registry of Property of San Herman in the name of Manuel Arán, Agripina Clotilde Arán Cuascú, and Inocencia Cuascú Montaz, former owners of such real property; that previous to the date of the sale in public auction, for taxes on the property in question, the same was recorded in the registry of property in the name of its owtiers in the following manner: Manuel Arán, a proportionate share in the sum of $4,695,75; Clotilde Arán, a proportionate share of $1,776.50; Inocencia Cuascú, a proportionate share of $3,827.75, which makes a total of $10,300, the value of the same.
That by a public deed of December 11, 1902, the tenant in common,' Manuel Arán, mortgaged his aforesaid interest *53in favor of the other tenant in common, Inocencia Cnascn, in the sum of $2,817.45, which mortgage was recorded in the registry of property in favor of the creditor, Inocencia Cnascn; that in like manner the other tenant in common mortgaged her interest in favor of the same Inocencia Cnascn, by deed of December 11. 1902, securing a credit of $2,200, which mortgage was likewise recorded in the registry of property in favor of the said Inocencia Cnascn.
And the fifth paragraph of the complaint is as follows:
“That when the entire property which included, the three different interests and the two mortgages was attached by The People of Porto Bico, and when the auction sale for taxes was announced, the collector of internal revenue of Maricao duly notified the owners of the property, Manuel Aran, Clotilde Aran, and Inocencia Cuascú, and to the last named in addition as a mortgage creditor, notifying them of the lack of payment of the whole taxes — of the attachment and sale of the property mentioned in the first clause of this complaint, and the said owners and mortgage creditor did not satisfy such overdue taxes, nor did they redeem or attempt to recover the property in question, nor did any of such tenants in common do so within the period of 180 days subsequent to the sale and adjudication in the complaint, or at any time thereafter, the land in its entirety remaining the property of this complainant free of all charges and encumbrances, and thus canceled the two mortgages mentioned in the third and fourth clauses of this complaint by force of law.”
And in the prayer of such complaint, spit No. 2967, the court was asked to declare that the complainant, Alejandrina Blanco, was, from October 14, 1907, the sole proprietor in full ownership of the property described in the first clause of the complaint, and that she should be so declared free of all former charges and encumbrances; that the mortgage credits mentioned in the third and fourth clauses brought by the defendant, Agustín Hernández Mena, be declared null a,nd void, and that they should not affect in any manner the right of such complainant in the piece of real property the object of such action; that the sale made by the defendant, Agustín *54Hernández Mena, in snob, suit, of the interest mentioned in the second clause and once belonging to Inocencia Cuascú, should likewise be declared null and without value, as she and her heirs previous to the sale had lost all the right, title and interest they had in the same; that the court should order the cancellation of the records made in favor of the said Her-nández Mena of the mortgage credits mentioned in the Registry of Property of San Germán, and likewise the cancellation of the record made in favor of Hernández of the tenancy in common before mentioned, and ordering such registrar to record definitely the'real estate, the object of this suit, in the name of Alejandrina Blanco, free of all charges and encumbrances, at the cost of the defendant.
That the complaint in such case No. 2967 was answered in due time by Agustín Hernández Mena denying specifically all the essential facts of such complaint, and alleging as new matter and as a further opposition to the complaint the following:
“VIII. That not alone the sale of the rural finca but also the certificate of the same which appears to have been issued by the collector of internal revenue of Maricao, Francisco Rivera, on October 14, 1907, contained the vice of nullity and are null and void, without any legal force because they are false and simulated inasmuch as the said sale was not made or consummated at the time of the auction sale set for the 14th day of October and designated in the place fixed by said collector in the town of Maricao, nor did the complainant at such time and place make any offer whatsoever for the said property, nor did any other person of those who are mentioned and who it is stated made an offer at'the time of such sale, as stated in the certificate of attachment, nor any of the other persons present at the act.”
The District Court of Mayagüez, in its opinion of February 25,1911, deciding such suit No. 2967, said in the pertinent part of its opinion as follows:
“Legal conclusions: The interest of $4,695.75 belongs to the complainant, Alejandrina Blanco, because it was duly acquired by her and its acquisition duly recorded in the registry of property.
*55“The interest of $1,776.50 belongs to the complainant, Alejandrina Blanco, because she acquired it in the auction sale of the property on October 14, 1907, by reason of a failure to pay taxes.
“The mortgage of $2,817.45 which encumbered' the interest of $4,695.75 is satisfied because it was extinguished by the effect of the sale of the property for failure in the payment of taxes, such auction taking place on October 14, 1907.
“The mortgage of $2,200 which encumbered the interest of $1,776.50 is extinguished in so far as it refers to such interest (a) because it was extinguished by the effect of the auction of such property which took place on October 14, 1907, for the failure to pay taxes.”
The judgment of such, district court, rendered on February 25, 1911, in said suit No. 2967, in accordance with the opinion on which it was founded, contains the following’ pronouncements :
(a) It declared that the interests of $4,695.75 and $1,776.50 in the property described in the complaint belong exclusively to the complainant, Alejandrina Blanco, and ordered their record in the registry of property in the name of Alejandrina Blanco and the cancellation of any record or annotation in favor of Agustín Hernández Mena and of Clotilde Arán or Manuel Arán with regard to such interests.
(c) It declared that the mortgages of December 11, 1902, for $2,817.45 on the interest of $4,695.75 and that of $2,200, in so far as the same affect the interest of $1,776.50, should be canceled and their cancellation ordered in the registry of property.
This judgment also had a pronouncement in favor oí Her-nández Mena and the whole judgment was appealed to this Supreme Court which on June 26, 1912, affirmed the judgment in all its parts.
After reciting in substance the foregoing facts the court below arrived at the conclusion that the complaint and answer in suit No. 2967 and the complaint and answer in the case then before it, No. 3379, contained the most perfect identity of things, actions, and persons, and we are of the same opinion
*56When Hernández Mena was brought into court in suit No. 2967 he attempted to defend the claim of Alejandrina Blanco by saying that the auction sale for taxes to her was null and void, and the court found that issue against him.
In the present suit, with somewhat different allegations he attempts to recover the said property by reason of the nullity of such sales. It makes no difference, as he alleges in his brief, that it was not possible in the previous case to have demanded the nullity of the sale, saying that the tax collector, Bivera, could not be made a party by him, the said Hernandez Mena, for it is evident that if the defense of Hernández Mena had prevailed in that suit it would have put an end to the claim of Alejandrina Blanco. The interest of Bivera in such property terminated with his act in selling the same. Moreover, he was a mere agent of the government and had no interest in the property.
Believing as we do that the claim of res adjudicate/, was well founded, we find it unnecessary to consider the other questions respecting the alleged nullity of the said sale or prescription, and the said judgment must be affirmed.

Affirmed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.